FILED
                             NOT FOR PUBLICATION                           DEC 24 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RAJIV SHARMA; RAKESH SHARMA;                    No. 09-73627
RAJESH SHARMA,
                                                Agency Nos.         A047-069-508
              Petitioners,                                          A047-069-509
                                                                    A047-069-510
  v.

ERIC H. HOLDER, Jr., Attorney General,          MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted November 8, 2013**
                                   Portland, Oregon

Before: ALARCÓN, M. SMITH, and HURWITZ, Circuit Judges.

       Rajiv Sharma, Rakesh Sharma, and Rajesh Sharma petition for review of a

final order of removal issued by the Board of Immigration Appeals (BIA). The

order affirmed the denial by an immigration judge of the petitioners’ applications


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for withholding of removal and protection under the Convention against Torture

(CAT).      We have jurisdiction pursuant to 8 U.S.C. § 1252 and we deny the

petition.

       1.   The record before the BIA did not compel the conclusion that the

petitioners face a likelihood of persecution if removed to India. No petitioner has

been harmed, harassed, or threatened by anyone in India, and when Rajiv Sharma

and Rajesh Sharma returned to India in 2000, they had no problems with the

police. The denial of the petitioners’ applications for withholding of removal was

therefore supported by substantial evidence.

       2. The BIA also did not err in denying protection under the CAT. The

record before the BIA did not compel the conclusion that it is more likely than not

that the petitioners will be tortured if they are returned to India.



       PETITION FOR REVIEW DENIED




                                            2